  Case: 1:19-cr-00408-SO Doc #: 1-1 Filed: 06/11/19 1 of 11. PageID #: 2



STATE OF OHIO      )                                                  0--'*
                   ) SS:
COUNTY OF CUYAHOGA )

             UNITED STATES POSTAL INSPECTION SERVICE

I, Marc A. Kudley, DO HEREBY DEPOSE AND SAY:

  1. I am a United States Postal Inspector, employed by the U.S. Postal Inspection
     Service (USPIS) in Cleveland, Ohio since May 2012. I am a sworn Federal law
     enforcement officer empowered to investigate criminal activity involving or
     relating to the U.S. Postal Service (“USPS”) and/or U.S. Mail. I am currently
     assigned to the Prohibited Mailing Narcotics team, which investigates the mailing
     of illegal narcotics, dangerous drugs and their proceeds. I have received training
     in the detection and investigation of prohibited mailing offenses. Based on my
     training and experience investigating drug offenses, I am aware that certain
     quantities of drugs indicate whether the drugs are intended for personal use or
     distribution. I have worked Prohibited Mailing Narcotics investigations since
     August 2012, during which time I have been involved in narcotics investigations
     leading to prosecution in U.S. District Court, as well as state courts.

  2. This affidavit is in support of a criminal complaint against MARVIN S.
     PROCTOR.

  3. Because this affidavit is submitted for the limited purpose of supporting a
     criminal complaint and arrest warrant, I have not included each and every fact
     known concerning this investigation. I have set forth only the facts I believe
     necessary to establish probable cause that PROCTOR has committed violations of
     Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A), that is attempted
     possession with intent to distribute Heroin, a schedule I controlled substance,
     Fentanyl, a schedule II controlled substance, Acetylfentanyl, a schedule I
     controlled substance, and Carfentanil, a Schedule II controlled substance,
     violation of Title 21, United States Code, Sections 846, conspiracy to possess
     with intent to distribute Heroin, Fentanyl, Acetylfentanyl, and Carfentanil, and
     Title 18 United States Code, Section 922(g), felon in possession of a firearm.

  4. I know based on training and experience that U.S. Mail is often used by narcotic
     traffickers to transport controlled substances, proceeds derived from the sale of
     controlled substances, and other contraband such as firearms and other illegal
     firearms parts. I know from my training and experience that the USPS Priority
     Mail system is commonly used to transport controlled substances, proceeds
     derived from the sale of controlled substances, and other contraband because
     Priority Mail provides traceability, reliability, and timely delivery. The
     guaranteed delivery timeframe of approximately two to three days for Priority
     Mail places time pressures on law enforcement agents to identify, search, and
     deliver these drug parcels in a timely manner.



                                         1
Case: 1:19-cr-00408-SO Doc #: 1-1 Filed: 06/11/19 2 of 11. PageID #: 3



5. In March 2019, your Affiant starting working with Special Agents of Homeland
   Security Investigations (HSI) and the Bureau of Alcohol, Tobacco, Firearms, and
   Explosives (ATF) regarding the international mailing of illegal Glock conversion
   devices, commonly referred to as a Glock Switch or Glock Auto Sear (hereinafter
   referred to as “Glock Switch”). A Glock Switch is a part, combination of parts,
   designed and intended for use in converting a semiautomatic Glock pistol into a
   machinegun. Based on the foregoing, the pistol becomes a machinegun, which is
   prohibited by The Gun Control Act.

6. Your Affiant was advised that law enforcement agents contacted
   representatives with Glock in March 2019 and sent images of seized Glock
   Switches to Glock for authentication. Glock advised it does not manufacture
   such parts. Glock verified that the parts can be used to convert a Glock semi-
   automatic firearm into a machinegun. Glock is aware of the switches offered for
   sale on internet websites. The items are aftermarket devices and are not
   authorized or endorsed by Glock.

7. Your Affiant assisted HSI and ATF with the interception of International Mail
   parcels destined for the Northern District of Ohio that were suspected of
   containing Glock Switches or other illegal gun parts mailed from China. HSI
   provided a watch list of targeted International Mail parcels to your Affiant. On
   March 26, 2019 at the Shaker Heights, OH Post Office, your Affiant intercepted a
   USPS parcel on the watch list, further described as USPS International Mail
   parcel bearing label number LW117480493CN, addressed to Richard Barber,
   4945 Osborn Road, Garfield Heights, OH 44128 (hereinafter “USPS parcel
   LW117480493CN”). On March 28, 2019 at the USPIS Cleveland, OH Field
   Office, a HSI Task Force Officer executed an extended border search of USPS
   parcel LW117480493CN, resulting in the seizure of four Glock Switches in four
   separate clear zip lock bags.

8. Your Affiant made inquiries with CLEAR, an electronic database that has proven
   reliable in previous investigations in determining the legitimacy of name, address,
   and phone number information, concerning the delivery address of 4945 Osborn
   Rd, Garfield Heights, OH 44128, and was able to associate Richard Barber at the
   address as of July 2017. According to Cuyahoga County property records,
   Richard Barber is the owner of the property located at 4945 Osborn Rd, Garfield
   Heights, OH 44128.

9. Phone number 216-562-8807 was listed for Richard Barber on USPS parcel
   LW117480493CN. According to CLEAR, phone number 216-562-8807 was
   subscribed to Richard Barber at 14514 Wessex St, Tampa, FL 33625 as of March
   2019.

10. Your Affiant reviewed a history of USPS parcels delivered to 4945 Osborn Rd,
    Garfield Heights, OH 44128 and 14514 Wessex St, Tampa, FL 33625 within the
    past year and did not identify any other International Mail parcels from China.



                                        2
Case: 1:19-cr-00408-SO Doc #: 1-1 Filed: 06/11/19 3 of 11. PageID #: 4



   Starting in late 2018, your affiant identified a pattern of domestic USPS parcels
   mailed from Tampa, FL to 4945 Osborn Rd, Garfield Heights, OH 44128 and
   USPS parcels mailed from Cleveland, OH to 14514 Wessex St in Tampa, FL.

11. Your Affiant obtained images of three USPS parcels mailed from Tampa, FL to
    4945 Osborn Rd, Garfield Heights, OH 44128. The three parcels were addressed
    to three different recipients (A. Walker, Timothy Walker, and Terrance Walker
    respectively) and bore three different sender names and return addresses.
    According to CLEAR, none of the aforementioned addressee names were
    associated with 4945 Osborn Rd, Garfield Heights, OH 44128. According to
    CLEAR, the sender names also did not associate with their respective return
    addresses. Based on the foregoing, the addressee and sender names listed on the
    USPS parcels appeared to be fictitious names.

12. Postal Inspectors obtained images of seven parcels mailed from Cleveland, OH to
    14514 Wessex St in Tampa, FL. Similar to the USPS parcels mailed from
    Tampa, FL to 4945 Osborn Rd in Garfield Heights, OH, the parcels mailed from
    Cleveland, OH to 14514 Wessex St in Tampa, FL also bore fictitious addressee
    and sender names.

13. Postal Inspectors know based on training and experience that fictitious names are
    often used on USPS parcels that contain controlled substances, proceeds derived
    from the sale of controlled substances, or other contraband.

14. Your Affiant analyzed USPS business records and identified approximately
    twelve other addresses in the Cleveland, OH area that received similar USPS
    Priority Mail parcels from Tampa, FL. One of those addresses was 4947 Osborn
    Rd, Garfield Heights, OH 44128, a residence directly next door to 4945 Osborn
    Rd, Garfield Heights, OH 44128, the intended delivery address of the four Glock
    Switches.

15. Your Affiant made inquiries with CLEAR concerning the delivery and return
    addresses on the USPS parcel addressed to 4947 Osborn Rd and could not
    associate either the sender or addressee names to the respective addresses,
    indicating fictitious names were listed on the parcel.

16. During initial investigation of USPS parcels mailed to 4945 Osborn Rd and 4947
    Osborn Rd in Garfield Heights, OH and 14514 Wessex St in Tampa, FL, your
    Affiant examined USPS business records and identified approximately 75 other
    USPS parcels associated with this investigation that were mailed between Tampa,
    FL and the Cleveland, OH area from August 2018 through June 2019. Based on
    characteristics of the USPS parcels, including but not limited to the handwriting,
    names, and addresses listed on the labels, your Affiant believes all of the
    aforementioned USPS parcels mailed between Tampa, FL and Cleveland, OH are
    related. Additionally, the addressee and sender names on the USPS parcels
    appeared to be fictitious names.



                                        3
Case: 1:19-cr-00408-SO Doc #: 1-1 Filed: 06/11/19 4 of 11. PageID #: 5




17. Based on experience with other drug trafficking investigations involving the U.S.
    Mail, your Affiant suspected the aforementioned parcels mailed between
    Cleveland, OH and Tampa, FL contained controlled substances, proceeds derived
    from the sale of controlled substances, and/or other contraband. Your Affiant
    intended on intercepting a USPS parcel mailed from Tampa, FL to Cleveland, OH
    in order to identify the contents.

18. On May 17, 2019, while reviewing USPS business records, your Affiant
    identified USPS Priority Mail parcel bearing tracking number 9505 5147 0492
    9136 2403 54, addressed to Delores Steel, 4947 Osborn Rd, Garfield Heights, OH
    44128, with a return address of Andre Hicks, 6915 N Glenn, Tampa, FL 33614
    (hereinafter “USPS parcel 9505 5147 0492 9136 2403 54 or Seizure 1”). USPS
    parcel 9505 5147 0492 9136 2403 54 was enroute from Tampa, FL to Cleveland,
    OH when it was identified by your Affiant.

19. On May 18, 2019, USPIS personnel intercepted USPS parcel 9505 5147 0492
    9136 2403 54 at the USPS Cleveland, OH Processing & Distribution Center and it
    was secured in the Postal Police Officer office located at the aforementioned
    facility. On May 20, 2019, Your Affiant subsequently took custody of USPS
    parcel 9505 5147 0492 9136 2403 54.

20. USPS parcel 9505 5147 0492 9136 2403 54 is described as a white Priority Mail
    Mailing Envelope weighing approximately 5 pounds, 10 ounces. USPS parcel
    9505 5147 0492 9136 2403 54 was mailed on May 16, 2019, from the Tampa, FL
    33618-1814 Post Office and bore $14.95 in U.S. Postage. The handwriting on
    USPS parcel 9505 5147 0492 9136 2403 54 was consistent with other USPS
    parcels mailed from Tampa, FL to Cleveland, OH.

21. Your Affiant made inquiries with CLEAR concerning the delivery address of
    4947 Osborn Rd, Garfield Heights, OH 44128, and was unable to associate an
    individual by the name of Delores Steel at the address. Your Affiant also made
    inquiries with CLEAR concerning the return address of 6915 N Glenn, Tampa,
    FL 33614, and was unable to associate an individual by the name Andre Hicks at
    the address.

22. On May 20, 2019 at the USPIS Cleveland, OH Field Office, USPS parcel 9505
    5147 0492 9136 2403 54 was placed into a lineup containing several blank
    parcels which emanated no narcotics odors. Narcotic detection canine “Ciga”,
    handled by Detective Michael Twombly of the Cuyahoga County Sheriff’s Office
    was allowed to examine the lineup. According to Detective Twombly, Ciga gave
    a positive alert on USPS parcel 9505 5147 0492 9136 2403 54 and none of the
    blank parcels. According to Detective Twombly, this positive alert meant Ciga
    detected the odor of an illegal drug emanating from USPS parcel 9505 5147 0492
    9136 2403 54.




                                       4
Case: 1:19-cr-00408-SO Doc #: 1-1 Filed: 06/11/19 5 of 11. PageID #: 6



23. On May 20, 2019 in the Northern District of Ohio, the Honorable Magistrate
    Judge Thomas M. Parker authorized a search warrant for USPS parcel 9505 5147
    0492 9136 2403 54. On May 20, 2019, your Affiant executed the search warrant
    and identified five clear knotted baggies containing thousands of pills. Three of
    the clear baggies contained blue round pills marked as “M” on one side and “30”
    on the other. Two of the clear baggies contained green round pills marked as “M”
    on one side and “15” on the other. Based on the markings, the pills were
    purported to be Oxycodone Hydrochloride 30 mg and 15 mg pills respectively.
    The pills were concealed in jeans pockets.

24. On May 21, 2019, your Affiant submitted the pills seized from USPS parcel 9505
    5147 0492 9136 2403 54 to the Cuyahoga County Forensic Science Laboratory
    (CCRFSL) for chemistry examination. On May 28, 2019, the CCRFSL issued a
    Physical Evidence Examination Report stating there were approximately 2,653
    blue tablets found to contain Heroin, Fentanyl, Carfentanil, and Acetylfentanyl
    with a net weight of approximately 421.94 grams; and approximately 1,745 green
    tablets found to contain Heroin, Fentanyl, and Acetylfentanyl with a net weight of
    279.29 grams. Heroin and Acetylfentanyl are schedule I controlled substances.
    Fentanyl and Carfentanil are scheduled II controlled substances.

25. On May 23, 2019, while reviewing USPS business records, your Affiant
    identified USPS Priority Mail parcel bearing tracking number 9505 5132 5376
    9142 4826 21, addressed to Stephanie Netters, 3294 E 135th St, Cleveland, OH
    44120, with a return address of Culture Waist LLC, 11601 N Dalemabry Hwy
    #217, Tampa, FL 33618 (hereinafter “USPS parcel 9505 5132 5376 9142 4826 21
    or Seizure 2”). USPS parcel 9505 5132 5376 9142 4826 21 was enroute from
    Tampa, FL to Cleveland, OH when it was identified by your Affiant.

26. On May 24, 2019, USPIS personnel intercepted USPS parcel 9505 5132 5376
    9142 4826 21 at the USPS Cleveland, OH Processing & Distribution Center and it
    was secured in the Postal Police Officer office located at the aforementioned
    facility. On May 24, 2019, your Affiant took custody of USPS parcel 9505 5132
    5376 9142 4826 21.

27. USPS parcel 9505 5132 5376 9142 4826 21 is described as a white Priority Mail
    Mailing Envelope weighing approximately one pound, seven ounces. USPS
    parcel 9505 5132 5376 9142 4826 21 was mailed on May 22, 2019, from the
    Tampa, FL 33618-9998 Post Office and bore $10.40 in U.S. Postage. USPS
    parcel 9505 5147 0492 9136 2403 54 (Seizure 1) was mailed from the Tampa, FL
    33618-1814 Post Office. The two post offices are less than three miles apart.
    Based on characteristics of both parcels, your affiant believed USPS parcel 9505
    5132 5376 9142 4826 21 was related to USPS parcel 9505 5147 0492 9136 2403
    54 and other USPS parcels identified throughout this investigation.




                                        5
Case: 1:19-cr-00408-SO Doc #: 1-1 Filed: 06/11/19 6 of 11. PageID #: 7



28. Your Affiant made inquiries with CLEAR concerning the delivery address of
    3294 E 135th St, Cleveland, OH 44120, and was unable to associate an individual
    by the name of Stephanie Netters at the address. Your Affiant also made inquiries
    with CLEAR concerning the return address of 11601 N Dalemabry Hwy #217,
    Tampa, FL 33618, and was unable to associate a business by the name Culture
    Waist LLC at the address. According to internet searches a Red Lobster
    restaurant is located at the listed return address.

29. On May 24, 2019 at the USPIS Cleveland, OH Field Office, USPS parcel 9505
    5132 5376 9142 4826 21 was placed into a lineup containing several blank
    parcels which emanated no narcotics odors. Narcotic detection canine “Ciga”,
    handled by Detective Michael Twombly of the Cuyahoga County Sheriff’s Office
    was allowed to examine the lineup. According to Detective Twombly, Ciga gave
    a positive alert on USPS parcel 9505 5132 5376 9142 4826 21 and none of the
    blank parcels. According to Detective Twombly, this positive alert meant Ciga
    detected the odor of an illegal drug emanating from USPS parcel 9505 5132 5376
    9142 4826 21.

30. On May 24, 2019 in the Northern District of Ohio, the Honorable Magistrate
    Judge Thomas M. Parker authorized a search warrant for USPS parcel 9505 5132
    5376 9142 4826 21. On May 24, 2019, your Affiant executed the search warrant
    and identified approximately thousands of white, green, and blue round pills in a
    clear vacuum sealed food saver bag. The white round pills were marked as “M”
    on one side and “05 52” on the other side. The green round pills were marked as
    “M” on one side and “15” on the other side. The blue round pills were marked as
    “M” on one side and “30” on the other side. The pills were purported to be
    Oxycodone Hydrochloride 10 milligram, 15 milligram and 30 milligram
    respectively.

31. On May 24, 2019, your Affiant submitted the pills to the CCFSL for chemistry
    examination. On June 4, 2019, the CCRFSL issued a Physical Evidence
    Examination Report stating there were approximately 864 blue tablets found to
    contain Heroin, Fentanyl, Carfentanil, and Acetylfentanyl with a net weight of
    approximately 140.84 grams; approximately 879 green tablets found to contain
    Heroin, Fentanyl, and Acetylfentanyl with a net weight of approximately 139.75
    grams; and approximately 2,670 white tablets with no controlled substance or
    other significant compound found.

32. On June 6, 2019, based on information provided by your Affiant and DEA
    Special Agents in Cleveland, OH, DEA Special Agents and Postal Inspectors in
    Tampa, FL conducted surveillance at 14514 Wessex St, Tampa, FL 33625, the
    address where several USPS Priority Mail parcels were mailed to from Cleveland,
    OH. At approximately 3:07 p.m., investigators observed two African-American
    males exit 14514 Wessex St and enter a black Toyota Tundra with an Ohio
    license plate. Investigators conducted mobile surveillance on the black Tundra




                                        6
Case: 1:19-cr-00408-SO Doc #: 1-1 Filed: 06/11/19 7 of 11. PageID #: 8



   and observed it travel directly from 14514 Wessex St to the Tampa, FL 33614
   Post Office located on Hillsborough Ave.

33. Investigators observed one of the African-American males exit the black Tundra
    and enter the post office carrying white parcels. From approximately 3:32 p.m.
    through 3:35 p.m. from inside the Tampa, FL Post Office, the African-American
    male mailed four parcels to four different addresses in Ohio via Priority Mail.
    Investigators observed the mailer exit the post office and return to the black
    Tundra. Investigators observed the black Tundra return directly to the residence
    at 14514 Wessex St.

34. A Postal Inspector in Tampa, FL intercepted the four parcels at the Tampa, FL
    3314 Post Office. The four parcels were securely packaged together and sent via
    Priority Express Mail (overnight) to your Affiant.

35. On June 7, 2019, your Affiant took possession of the four Priority Mail parcels.
    The handwriting on three of the four USPS parcels was consistent with other
    USPS parcels identified throughout this investigation, but most notably USPS
    parcel 9505 5147 0492 9136 2403 54 (Seizure 1).

36. Furthermore, three of the parcels were mailed in white USPS Priority Mail
    Mailing Envelopes, similar to USPS parcel 9505 5147 0492 9136 2403 54
    (Seizure 1) and USPS parcel 9505 5132 5376 9142 4826 21 (Seizure 2).

37. The first parcel is described as USPS Priority Mail parcel bearing tracking
    number 9505 5154 2292 9157 3753 69, addressed to Jasmine Holder, 5993 Randy
    Rd, Bedford Heights, OH 44146, with a return address of Anthony Mitchell, 8809
    Cameron Crest Dr, Tampa, FL 33626 (hereinafter “USPS parcel 9505 5154 2292
    9157 3753 69”). USPS parcel 9505 5154 2292 9157 3753 69 is described as a
    white Priority Mail Mailing Envelope weighing approximately one pound, seven
    ounces. USPS parcel 9505 5154 2292 9157 3753 69 bore $10.40 in U.S. Postage.

38. Your Affiant made inquiries with CLEAR concerning the delivery address of
    5993 Randy Rd, Bedford Heights, OH 44146, and was unable to associate an
    individual by the name of Jasmine Holder at the address.

39. The second parcel is described as USPS Priority Mail parcel bearing tracking
    number 9505 5154 2292 9157 3753 76, addressed to James Smith, 2925 S
    Moreland Blvd, Cleveland, OH 44120, with a return address of Anthony Mitchell,
    8809 Cameron Crest Dr, Tampa, FL 33626 (hereinafter “USPS parcel 9505 5154
    2292 9157 3753 76”). USPS parcel 9505 5154 2292 9157 3753 76 is described as
    a white Priority Mail Mailing Envelope weighing approximately one pound, nine
    ounces. USPS parcel 9505 5154 2292 9157 3753 76 bore $10.40 in U.S. Postage.
    This is the one parcel where the handwriting was not consistent with USPS parcel
    9505 5147 0492 9136 2403 54 (Seizure 1).




                                       7
Case: 1:19-cr-00408-SO Doc #: 1-1 Filed: 06/11/19 8 of 11. PageID #: 9



40. Your Affiant made inquiries with CLEAR concerning the delivery address of
    2925 S Moreland Blvd, Cleveland, OH 44120, and was unable to associate an
    individual by the name of James Smith at the address.

41. The third parcel is described as USPS Priority Mail parcel bearing tracking
    number 9505 5154 2292 9157 3753 83, addressed to M. Proctor, 2219 Penn Pl,
    Canton, OH 44704, with a return address of Anthony Mitchell, 8809 Cameron
    Crest Dr, Tampa, FL 33626 (hereinafter “USPS parcel 9505 5154 2292 9157
    3753 83”). USPS parcel 9505 5154 2292 9157 3753 83 is described as a white
    Priority Mail Mailing Envelope weighing approximately three pounds, two
    ounces. USPS parcel 9505 5154 2292 9157 3753 83 bore $13.40 in U.S. Postage.
    This is the second USPS parcel mailed from Tampa, FL to 2219 Penn Pl, Canton,
    OH 44704 identified by your Affiant.

42. Your Affiant made inquiries with CLEAR concerning the delivery address of
    2219 Penn Pl, Canton OH 44704, and was able to associate an individual by the
    name of MARVIN S. PROCTOR at the address.

43. The fourth parcel is described as USPS Priority Mail parcel bearing tracking
    number 9505 5154 2292 9157 3753 90, addressed to James Jones, 16202 Bryce,
    Cleveland, OH 44128, with a return address of Anthony Mitchell, 8809 Cameron
    Crest Dr, Tampa, FL 33626 (hereinafter “USPS parcel 9505 5154 2292 9157
    3753 90”). USPS parcel 9505 5154 2292 9157 3753 90 is described as a white
    Priority Mail Box with black duct tape across the seams weighing approximately
    two pounds, seven ounces. USPS parcel 9505 5154 2292 9157 3753 90 bore
    $19.95 in U.S. Postage.

44. Your Affiant made inquiries with CLEAR concerning the delivery address of
    16202 Bryce Ave, Cleveland, OH 44128 and was unable to associate an
    individual by the name of James Jones at the address.

45. Your Affiant also made inquiries with CLEAR concerning the return addresses
    listed on all four parcels of Anthony Mitchell, 8809 Cameron Crest Dr, Tampa,
    FL 33626, and was unable to associate an individual by the name of Anthony
    Mitchell at the address.

46. Your affiant knows based on training and experience, that individuals using the U.
    S. Mails for the purpose of transporting controlled substances, proceeds derived
    from the sale of controlled substances, or other contraband will often place
    fictitious address, name and/or phone number information, different variations of
    their names, or no names at all on these parcels, to conceal their true identities
    from law enforcement should the parcel be seized.

47. For the purpose of this affidavit in support of a criminal complaint against
    MARVIN S. PROCTOR, it should be noted that when USPS parcel 9505 5147
    0492 9136 2403 54 (Seizure 1) was mailed from Tampa, FL on May 16, 2019, the



                                        8
Case: 1:19-cr-00408-SO Doc #: 1-1 Filed: 06/11/19 9 of 11. PageID #: 10



   parcel was mailed with two other USPS Priority Mail parcels. One was addressed
   to Michael Proctor, 2219 Penn Pl, Canton, OH 44704 and the other was addressed
   to James Jones, 16202 Bryce Ave, Cleveland, OH 44128. Your affiant made
   inquiries with CLEAR and was unable to identify an individual by the name of
   Michael Proctor at 2219 Penn Pl, Canton, OH 44704 or an individual by the name
   of James Jones at 16202 Bryce Ave, Cleveland, OH 44128.

48. The mailing activity on May 16, 2019 was similar to the mailing activity on June
    6, 2019, in that parcels were mailed at the same time from Tampa, FL to 2219
    Penn Pl, Canton, OH 44704 and 16202 Bryce Ave, Cleveland, OH 44128. The
    Penn Pl and Bryce Ave parcels mailed on May 16, 2019 were not intercepted, but
    delivered to their respective delivery addresses. Based on the foregoing, your
    Affiant believes that the parcels mailed on May 16, 2019 to 2219 Penn Pl and
    16202 Bryce Ave contained the same pills that were identified in USPS parcel
    9505 5147 0492 9136 2403 54 (Seizure 1).

49. On June 7, 2019 at the USPIS Cleveland, OH Field Office, USPS parcels 9505
    5154 2292 9157 3753 69 and 9505 5154 2292 9157 3753 76 were placed into a
    lineup containing several blank parcels which emanated no narcotics odors.
    USPS parcels 9505 5154 2292 9157 3753 83 and 9505 5154 2292 9157 3753 90
    were placed into a separate lineup containing several blank parcels which
    emanated no narcotics odors. Narcotic detection canine “Jimmy”, handled by
    Detective Anthony Quirino of the Cuyahoga County Sheriff’s Office was allowed
    to examine the lineups. According to Detective Quirino, Jimmy gave positive
    alerts on USPS parcels 9505 5154 2292 9157 3753 69, 9505 5154 2292 9157
    3753 76, 9505 5154 2292 9157 3753 83, and 9505 5154 2292 9157 3753 90, and
    none of the blank parcels. According to Detective Quirino, these positive alerts
    meant Jimmy detected the odor of an illegal drug emanating from USPS parcels
    9505 5154 2292 9157 3753 69, 9505 5154 2292 9157 3753 76, 9505 5154 2292
    9157 3753 83, and 9505 5154 2292 9157 3753 90.

50. On June 7, 2019 in the Northern District of Ohio, the Honorable Magistrate Judge
    Jonathan D. Greenberg authorized a search warrant for the four USPS Priority
    Mail parcels. On June 7, 2019, your Affiant executed the search warrants and
    identified an aggregate amount of approximately thousands of white, green, and
    blue round pills in clear vacuum sealed food saver bags that were concealed in
    clothing or other items.

51. USPS parcel 9505 5154 2292 9157 3753 83, addressed to M. Proctor, 2219 Penn
    Pl, Canton, OH 44704 contained approximately thousands of green and blue pills
    separated in clear vacuum sealed food saver bags and concealed in black pants
    and green bubble wrap. The green pills were marked as “M” on one side and
    “15” and the blue pills were marked as “M” on one side and “30” on the other.
    The pills were consistent with the previously seized pills that were examined by
    the CCRFSL and found to contain Heroin, Fentanyl, Acetylfentanyl and/or
    Carfentanil.



                                       9
Case: 1:19-cr-00408-SO Doc #: 1-1 Filed: 06/11/19 10 of 11. PageID #: 11




 52. On June 10, 2019, your Affiant submitted the pills to the CCRFSL for chemistry
     examination. On June 11, 2019, the CCRFSL issued a verbal preliminary
     examination report of the green and blue pills seized from USPS parcel 9505
     5154 2292 9157 3753 69. The CCRFSL stated the green and blue pills were
     found to contain Heroin, a Schedule I controlled substance, Fentanyl, a Schedule
     II substance, Acetylfentanyl, a Schedule I controlled substance, and Carfentanil, a
     Schedule II controlled substance. Due to the amount of pills seized from each
     USPS parcel, only the first of the four items submitted to the CCRFSL have been
     examined.

 53. Based on the green and blue pills seized from other USPS parcels that have been
     examined by the CCRFSL and found to contain Heroin, Fentanyl, Acetylfentanyl,
     and Carfentanil, your Affiant reasonably believes that the green and blue pills
     seized from USPS parcel 9505 5154 2292 9157 3753 83, addressed to M. Proctor,
     2219 Penn Pl, Canton, OH 44704 will also contain Heroin, Fentanyl,
     Acetylfentanyl, and Carfentanil.

 54. On June 10, 2019, law enforcement officers with the USPIS, DEA, Canton Police
     Department, and Stark County Metro Narcotics conducted a controlled delivery of
     USPS parcel 9505 5154 2292 9157 3753 83, addressed to M. Proctor, 2219 Penn
     Pl, Canton, OH 44704. It should be noted that the intended delivery address of
     the parcel was 2219 Penn Pl NE. The parcel omitted the “NE.” Prior to the
     controlled delivery, your Affiant removed all of the illicit pills from the parcel and
     replaced them with a non-controlled substance.

 55. At approximately 11:55 a.m., an individual identified as MARVIN S PROCTOR
     accepted USPS parcel 9505 5154 2292 9157 3753 83 from a Postal Inspector
     acting in an undercover capacity as a USPS Letter Carrier. At approximately
     12:10 p.m., law enforcement officers executed a federal search warrant on the
     residence that was obtained early on this day in the Northern District of Ohio by
     the Honorable Magistrate Judge Jonathan D. Greenberg. PROCTOR was
     identified inside as the lone occupant. USPS parcel 9505 5154 2292 9157 3753
     83 and its contents were located in both the living room and the kitchen.

 56. Postal Inspector Myrick Dennis and DEA Task Force Officer (TFO) Darren Stout
     identified themselves to PROCTOR and showed him their credentials. Inspector
     Dennis read PROCTOR his rights per Miranda from Form DEA-13, Advice of
     Rights. PROCTOR confirmed he understood his rights, agreed to answer
     questions without an attorney present, and signed the same form. In summary,
     PROCTOR admitted he opened the parcel and threw the outer envelopes in the
     kitchen trash, leaving the inner contents on his living room couch. PROCTOR
     gave verbal consent to search his cellular telephones, which Inspector Dennis did
     in PROCTOR’s presence. Inspector Dennis identified multiple text message
     conversations on PROCTOR’s silver Samsung phone discussing what appeared to
     be prices and quantities for illicit pill transactions. Specifically, several messages



                                          10
Case: 1:19-cr-00408-SO Doc #: 1-1 Filed: 06/11/19 11 of 11. PageID #: 12
